Citation Nr: 1623472	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for sinusitis.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, including from March 1970 to January 1972 and from September 1977 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for sinusitis, rated 10 percent and allergic rhinitis, rated 0 percent, both effective April 2012.

The issues of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and service connection for posttraumatic stress disorder, a chronic multisystem illness associated with the Persian Gulf and a lung disability were raised in a December 2015 statement, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for a lumbar spine disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service or within one year following the Veteran's retirement from service, and the preponderance of the evidence is against a finding that such disease is etiologically related to the Veteran's service.

2.  The Veteran's sinusitis is not shown to have been manifested by more than two incapacitating episodes of sinusitis requiring antibiotic treatment and/or three non-incapacitating episodes per year.

3.  The Veteran's allergic rhinitis does not result in greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.
CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A rating in excess of 10 percent for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6512 (2015).

3.  A compensable rating for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.97, Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify regarding the service connection claim was satisfied by a letter in September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The increased rating claims are on appeal from the initial ratings assigned with the awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issues of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and VA medical records have been secured.  As discussed in greater detail below, he was afforded adequate VA examinations to determine the etiology of tinnitus, and the severity of his sinusitis and allergic rhinitis.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings of tinnitus.  On physical examination in July 1991, the ears were normal.  On March 1992 report of medical history in conjunction with the retirement examination, the Veteran denied hearing loss and ear trouble.  

On September 2012 VA hearing loss and tinnitus examination, the Veteran reported the onset of tinnitus about 10 years ago, or earlier.  He stated he was a truck driver in service.  He reported noise from the trucks and howitzers.  It was noted that following service, he was a truck driver, and had noise from that, as well as recreational noise exposure from a lawn mower, leaf blower, power tools and hunting.  The examiner noted the Veteran had a diagnosis of hearing loss and opined that his tinnitus is at least as likely as not a symptom associated with hearing loss.  The examiner opined that tinnitus was less likely than not caused by or a result of noise exposure in service.  She noted that a comparison of the audiograms on the entrance and retirement examinations found that the Veteran's hearing was within normal limits with no degradation of puretone thresholds beyond normal variability during service.  She stated there was no evidence of complaint of tinnitus during service or within one year following the Veteran's separation from service.  She commented that the Veteran's pos-service occupational and recreational noise exposure probably contributed to his tinnitus.  

On September 2012 VA examination for sinusitis and rhinitis, the Veteran stated he had a sinus infection every two or three months, and that he had seen a private physician three times in the previous year for a sinus infection.  He reported headaches, sinus tenderness and yellow drainage.  He said he took medication daily for allergies, and that his symptoms included a runny nose and itchy and watery eyes.  It was noted that the Veteran had maxillary and frontal sinusitis.  His symptoms included headaches, pain and tenderness of the sinus and a purulent discharge or crusting.  He had experienced two incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotic treatment in the previous 12 months.  He had had three non-incapacitating episodes in the previous 12 months.  He did not have a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  Complete obstruction of the nasal turbinates on one side due to rhinitis or permanent hypertrophy was not found.  He did not have nasal polyps.  Sinus X-rays were normal.  The diagnoses were chronic sinusitis and allergic rhinitis.  The examiner stated that the Veteran's sinus condition did not impact on his ability to work.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Tinnitus 

The Veteran's STRs are silent for complaints or findings pertaining to tinnitus.  Following service, tinnitus was first reported on September 2012 VA examination.  He stated it had been present for 10 years or longer (placing onset in 2002 or earlier).  Notably, he did not report that tinnitus had its onset in service.  The September 2012 VA examiner opined that it was less likely than not that the Veteran's tinnitus was due to noise exposure in service.  She also stated that noise exposure following service had contributed to the tinnitus.  She indicated that the Veteran's tinnitus was associated with his hearing loss, however service connection has not been established for hearing loss.  

It is not in dispute that the Veteran has tinnitus.  The presence of the disability is generally established by self-reports, and the Board finds no reason to question the Veteran's reports that he has ringing in the ears.  As there is no evidence that tinnitus was manifested in service or in the first postservice year, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 is not warranted.  Beyond that, the question of whether an insidious process such as tinnitus recently documented may be related to remote events in service is a medical question, beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It requires medical expertise. The Veteran has not submitted any medical evidence indicating that his tinnitus may be related to service, and because he is a layperson, his own assertions are not competent evidence in this matter.  Accordingly, the only competent medical evidence in this matter (the opinion by the VA examiner who cited to supporting factual data) is against the Veteran's claim; there is no competent evidence supporting the Veteran's claim.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Sinusitis 

A 50 percent evaluation is warranted for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent evaluation is to be assigned when there are three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent evaluation is to be assigned for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A Note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Code 6512.

On September 2012 VA examination the Veteran reported he had had two incapacitating episodes of sinusitis that had required antibiotic treatment and three non-incapacitating episodes of sinusitis in the previous year.  These findings are consistent with the 10 percent rating that has been assigned.  A 30 percent rating requires three or more incapacitating episodes requiring antibiotic treatment or more than six non-incapacitating episodes per year.  Nothing in the record suggests incapacitating or non-incapacitating episodes of sinusitis in a frequency warranting a 30 percent rating.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for sinusitis in excess of 10 percent.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Allergic rhinitis 

A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is warranted.  38 C.F.R. § 4.97, Code 6522.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A September 2012 VA examination (the only one during the evaluation period) did not find complete obstruction of the Veteran's nasal passages on one side or a greater than 50 percent obstruction on both sides.  Accordingly, the criteria for a compensable rating for rhinitis are not met.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for a compensable rating for allergic rhinitis.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's sinusitis and allergic rhinitis are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's sinusitis or allergic rhinitis prevent him from being gainfully employed; there is no indication in the evidence of record that by virtue of these disabilities he is rendered incapable of gainful employment.  On the September 2012 VA examinations, it was noted that the Veteran's sinusitis did not affect his ability to work.  There is no indication in the record that by virtue of these service-connected disabilities he would be precluded from gainful employment.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claims for increase.


ORDER

Service connection for tinnitus is denied.

A rating in excess of 10 percent for sinusitis is denied.

A compensable rating for allergic rhinitis is denied.


REMAND

The Veteran's STRs show that he was seen on three occasions for complaints of low back pain.  There was no evidence of trauma or injury.  He was found to have a sprain in July 1978.  There is no further indication in the STRs of any complaints involving the low back.  His spine was normal on physical examination in July 1991 and in March 1992, just prior to his retirement from service, he denied having back pain.

On September 2012 VA spine examination, the Veteran stated he was not treated for his back in service.  He denied back trauma.  He stated that his back pain was being managed by his private physician (Dr. Shyam Yallapragada) who had prescribed medication.  He also stated he had been evaluated for the back pain by a neurosurgeon.  The diagnosis was lumbar spine strain.  There is no indication in the record that the VA has attempted to obtain records of the treatment identified.  
In view of the notations in service, and the current record, a VA examination to secure a medical opinion that adequately addresses the etiology of the Veteran's lumbar spine disability is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his low back disability since his discharge from service, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should specifically ask the Veteran to provide the identifying information and release necessary for VA to secure complete records of his treatment by Dr. Yallapragada and the neurosurgeon he mentioned on September 2012 VA examination.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

2.  Thereafter, the AOJ arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his current low back disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's current low back disability is related to his complaints of low back pain in service. 

The examiner must include rationale with all opinions.
3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


